DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 11/30/2020
Applicant Arguments						-Receipt Date 11/30/2020		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/30/2020. Claims 1-20 are pending. Claims 1 and 17 are amended. 

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant submits:
“Young fails to disclose or suggest "a program order queue having a plurality of portions each associated with one of the plurality of registers to be involved in execution of the first instructions and the second instructions, each of the plurality of portions comprising a plurality of entries each to store a state of an instruction, the state comprising an encoding of a use of the register by the instruction and a source instruction queue for the instruction, the source instruction queue being one of the first and second instruction queues" as recited by independent claim 1. In contrast, Young discloses the dispatching of instructions from an 
	However, this argument is not persuasive. Amended claim 1 recites:
a program order queue having a plurality of portions each associated with one of the plurality of registers to be involved in execution of the first instructions and the second instructions, each of the plurality of portions comprising a plurality of entries each to store a state of an instruction, the state comprising an encoding of a use of the register by the instruction and a source instruction queue for the instruction, the source instruction queue being one of the first and second instruction queues;
	Young teaches a two-level instruction initiating scheme in which the first level sends instructions to instruction queues associated with functional units, and second level issue logic which initiates instructions in the issue queues based on data availability (page 72 section 7.3.1). Young further teaches three control queues associated with each queue register and the second level issue logic uses the three control queues- a read-control-queue RCQ, a write-control-queue WCQ, and a data-available-queue DAQ to handle dependency hazards (page 77-78). The Office Action maps the control queues (RCQ, WCQ, and DAQ) as a portion of a program order queue that is associated with a queue register. The control queues are involved in the execution of instructions from a first or second issue queue since the control queue is checked to determine when instructions may issue from the issue queues. The control 

	Applicant submits:
“Furthermore, Young fails to disclose "a dispatcher to dispatch for execution the first instructions from the first instruction queue and the second instructions from the second instruction queue for execution by the one or more execution circuits based at least in part on information stored in the program order queue, to manage instruction dependencies between the first instructions and the second instructions" as recited by independent claim 1. In Young, the second level issue unit 2-UI dispatches instructions from a single instruction queue IQ for execution by the associated functional unit F-U based on data availability.” (Remarks, page 9)
	However, this argument is not persuasive. Amended claim 1 recites:
a dispatcher to dispatch for execution the first instructions from the first instruction queue and the second instructions from the second instruction queue for execution by the one or more execution circuits based at least in part on information stored in the program order queue, to manage instruction dependencies between the first instructions and the second instructions
	In Young, instructions are dispatched from issue queues associated with functional units, see Fig. 7.1 and section 7.3.1 (pages 71-72), since there are multiple functional units each with an associated instruction queue Young teaches the first instructions from the first instruction queue and the second instructions from the second instruction queue for execution by the one or more execution circuits. based at least in part on information stored in the program order queue, to manage instruction dependencies between the first instructions and the second instructions. Applicant appears to argue that the claimed dispatcher to dispatch for execution the first instructions from the first instruction queue and the second instructions from the second instruction queue for execution by the one or more execution circuits is distinct from Young’s “second level issue unit 2-UI dispatches instructions from a single instruction queue IQ for execution by the associated functional unit F-U based on data availability”, however, this argument is not persuasive because Young has multiple instruction queues, i.e. a first instruction queue and a second instruction queue, and Young dispatches instructions from the instruction queues for execution by their associated functional units, i.e. for execution by the one or more execution circuits.

	Applicant submits:
“Young fails to disclose or suggest allocation of a first instruction into a first instruction queue of a processor where the first instruction identifies a first register as a source operand and a second register as a destination operand as recited by claim 12. While Young discloses dispatching of instructions from an instruction cache IC to a single functional unit specific instruction queue IQ for execution by that functional unit F-U, there is no disclosure in Young directed to the instructions identifying registers as a source operand and a destination operand.” (Remarks pages 9-10)
	However, this argument is not persuasive. Amended claim 12 recites:
receiving a first instruction for allocation into a first instruction queue of a processor, the first instruction identifying a first register as a first source operand and identifying a second register as a destination operand;
	Young teaches that its instructions are allocated into instruction queues associated with functional units (pages 72-73), i.e. Young teaches receiving a first instruction for allocation into a first instruction queue of a processor. Further, Young teaches memory accessing instructions that use scalar or queue registers as the destination/source registers (page 70 last paragraph) and register-register instructions that consume elements from registers and the results are written back to registers (pages 75-76), such instructions in Young identify a first register as a first source operand and identify a second register as a destination operand.

	Applicant submits:
“Furthermore, Young fails to disclose or suggest "enqueuing, into a first program order queue associated with the first register, a read event state that indicates that the first instruction is to read the first register and is allocated into the first instruction queue" and "enqueuing into a second program order queue associated with the second register, a write event state that indicates that the first instruction is to write the second register and is allocated into the first instruction queue." The functional unit specific second level issue unit 2I-U associated with a functional unit F-U in Young checks for data availability and accordingly orders the issuance of instructions from the functional unit specific instruction queue IQ to the associated functional unit F-U for execution.” (Remarks, page 10)
	However, this argument is not persuasive. Amended claim 12 recites:
 enqueuing, into a first program order queue associated with the first register, a read event state that indicates that the first instruction is to read the first register and is allocated into the first instruction queue; 
enqueuing into a second program order queue associated with the second register, a write event state that indicates that the first instruction is to write the second register and is allocated into the first instruction queue;
	Young teaches a read-control queue RCQ that enqueues a tag for a functional unit, i.e. a read event state, this indicates that the first instruction is to read the first register when the head of the RCQ matches the functional unit associated with the first instruction in the instruction queue, and a match also indicates that the first instruction is allocated into the first instruction queue because the compare is being done to check for the issue condition for an instruction (pages 77-78). Similarly, Young teaches a write-control-queue that enqueues a tag for a functional unit that is checked for when its head matches a functional unit and this indicates that the first instruction is to write the second register and is allocated into the first instruction queue. Applicant’s argument is not persuasive because does not appear to consider the RCQ and WCQ functionality in their arguments. 

	Applicant submits:
“Young fails to disclose or suggest program order queues associated with individual registers to be involved in the execution of memory instruction and arithmetic instructions as recited by claim 17. The functional unit specific second level issue unit 2I-U associated with a functional unit F-U in Young checks for data availability and accordingly orders the issuance of program instructions from a single functional unit specific instruction queue IQ to the associated functional unit F-U for execution.” (Remarks, page 10)
	However, this argument is not persuasive. Amended claim 17 recites:
a plurality of program order queues each associated with one of the plurality of registers to be involved in execution of the memory instructions and the arithmetic instructions,
	Young teaches a RCQ and WCQ that is associated with each register (page 77 second paragraph), i.e. a plurality of program order queues each associated with one of the plurality of registers, Young further teaches that the control queues are checked by the second level issue logic before issuing instructions (page 78) and Young’s instructions includes memory instructions (page 70 last paragraph) and arithmetic instructions (page 76). 

	Applicant submits:
“Furthermore, Young fails to disclose storing a state of an instruction that accesses a register where the state includes encoding a source instruction queue for the instruction, the source instruction queue being one of the first and second instruction queues as recited by claim 17. In Young, the second level issue unit 2-UI dispatches instructions from a single instruction IQ for execution by the associated functional unit F-U.” (Remarks, page 11)
	However, this argument is not persuasive. Amended claim 17 recites:
a second program order queue associated with a second register comprises a plurality of entries each to store a state of an instruction that accesses the second register, the state comprising an encoding of a use of the register by the instruction and a source instruction queue for the instruction, the source instruction queue being one of the first and second instruction queues.
	Young teaches control queues that comprises an encoding of a use of a register by the instruction since each register is associated with the control queues, and the control queues encode a source instruction queue for the instruction by including a functional unit tag since each functional unit 
	Examiner suggests adding further details regarding how entries in the program order queue are managed. While claim 7 provides some details about how entries are dequeued, further details as described in [00100] and Fig. 13A may help to distinguish the claims from the applied references.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EVALUATION OF A DECOUPLED COMPUTER ARCHITECTURE AND THE DESIGN OF A VECTOR EXTENSION, 1985 (hereinafter, Young).
Regarding claim 1, Young teaches:
1. An apparatus comprising: 
a plurality of registers (page 74 section 7.3.2-page 75: the queue registers are a plurality of registers); 
a first instruction queue to store first instructions to be dispatched to one or more execution circuits (page 72 section 7.3.1: each functional unit has an associated instruction queue that stores instructions to be dispatched to the functional unit, the instruction queue for a first functional unit is a first instruction queue, see also Figure 7.1 multiple functional units and instruction queues); 
a second instruction queue to store second instructions to be dispatched to the one or more execution circuits (page 72 section 7.3.1: each functional unit has an associated instruction queue that stores instructions to be dispatched to the functional unit, the instruction queue for a second functional unit is a second instruction queue, see also Figure 7.1 multiple functional units and instruction queues); 
a program order queue having a plurality of portions each associated with one of the plurality of registers to be involved in execution of the first instructions and the second instructions (page 77 paragraph 2- page 78: each queue register is associated with a read-control-queue RCQ, write-control-queue WCQ, and data-availability-queue DAQ, these three control-queues form a portion of a program order queue comprised of all the control queues since they are used to manage program order in the execution of instructions from each of the instruction queues, i.e. involved in execution of the first and second instructions), each of the plurality of portions comprising a plurality of entries each to store a state of an instruction (page 77 paragraph 2-page 78: each portion includes entries of the RCQ, WCQ, and DAQ which a state of the associated instruction using the register), the state comprising an encoding of a use of the register by the instruction and a source instruction queue for the instruction (page 77-paragraph 2–page 78: the read and write control queues encode a respective read and write use of the associated register and further includes a tag of the corresponding functional unit, which is an encoding of the source instruction queue for the instruction since each functional unit has an associated issue unit), the source instruction queue being one of the first and second instruction queues (page 77-paragraph 2–page 78: the control queues also encode the instruction queue of the corresponding functional unit, i.e. the first or second instruction queues, by encoding the tag of that functional unit that is associated with the instruction queue); and 
a dispatcher to dispatch for execution the first instructions from the first instruction queue and the second instructions from the second instruction queue for execution by the one or more execution circuits based at least in part on information stored in the program order queue, to manage instruction dependencies between the first instructions and the second instructions (page 72 section 7.3.1 and page 77-paragraph 2 –page 78: the second level issue logic/dispatcher dispatches instructions from the first or second instruction queue for execution by one of the associated function units, i.e. one or more execution circuits, based information stored in the control-queues/portions of the program order queue to manage dependencies between the queues, see also page 76 paragraph 1).

	Regarding claim 2, Young teaches:
2. The apparatus of claim 1, wherein the instruction dependencies include write- after-read dependencies, read-after-write dependencies and write-after-write dependencies (page 77-paragraph 2–page 78: the control queues are used to manage RAW, WAR, and WAW dependency hazards for the queue registers).

	Regarding claim 3, Young teaches: 
3. The apparatus of claim 1, wherein for a first instruction of the first instructions having a first source operand that identifies a first register and a destination operand that identifies a second register, the program order queue is to store in a first portion of the program order queue associated with the first register a read event state and store in a second portion of the program order queue associated with the second register a write event state (page 70 last paragraph and page 77-paragraph 2 –page 78: the queue registers may be used as source and destination operands, a source register will have an associated RCQ that stores a tag indicating the functional unit that will read its value, i.e. a read event state, and a destination register will have an associated WCQ that stores a tag indicating a functional unit that will read its value, i.e. a write event state).

	Regarding claim 4, Young teaches: 
4. The apparatus of claim 3, wherein the read event state is to identify that the first instruction is stored in the first instruction queue (page 77-paragraph 2 –page 78: the RCQ entry storing a tag of a functional unit identifies that the instruction reading the corresponding register is stored in the instruction queue for that functional unit).

	Regarding claim 5, Young teaches:
5. The apparatus of claim 3, wherein the program order queue is to store the read event state and the write event state on allocation of the first instruction into the first instruction queue (page 72 section 7.3.1 and page 77-paragraph 2 –page 78: the first level issue logic sends instructions to the instruction queues and puts the tag of the functional unit on the corresponding control queue,, i.e. the first level issue logic stores the read event state and write event state to the control queues on allocation of instructions into the instruction queues).

	Regarding claim 6, Young teaches: 
6. The apparatus of claim 3, wherein the dispatcher is to dispatch the first instruction from the first instruction queue to the one or more execution circuits when a top entry of the first portion of the program order queue includes the read event state and a top entry of the second portion of the program order queue includes the write event state (page 77-paragraph 2 –page 78: the second level issue logic/dispatcher checks the head/top of the control-queues to determine which functional unit meets the issue conditions, i.e. an instruction is dispatched to a functional unit when a top entry of the RCW for its source register, i.e. a first portion of the program order queue, indicates the functional unit, i.e. a read event state, and when a top entry of the WCQ for its destination register, i.e. a second portion of the program order queue, indicates the functional unit, i.e. the write event state).

	Regarding claim 7, Young teaches: 
7. The apparatus of claim 6, wherein the program order queue is to dequeue the top entry of the first portion of the program order queue when the first instruction is completed (page 77-paragraph 2 –page 78: the control flag for the RCQ is removed, i.e. the top entry of the first portion is dequeued, when the instruction is completed issuing).

	Regarding claim 8, Young teaches: 
8. The apparatus of claim 6, wherein the dispatcher is to stall the first instruction in the first instruction queue when the top entry of the first portion of the program order queue does not include the read event state or the top entry of the second portion of the program order queue does not include the write event state (page 77-paragraph 2 –page 78: the instruction queues only dispatch instructions to the functional units when the heads of the control-queues match the functional units, thus the instruction queues are stalled when the head of the RCW for the source register does not match the functional unit or when the head of the WCQ for the functional unit does not match the destination register).

	Regarding claim 9, Young teaches: 
9. The apparatus of claim 1, wherein for a first instruction of the first instructions having a first source operand that identifies a first register and a destination operand that identifies the first register, the program order queue is to store in a first portion of the program order queue associated with the first register a read write event state (page 77-paragraph 2 –page 78: the register has entries indicating a read and write in the RCW and WCQ for the functional unit, i.e. a first portion of the program order queue would store a read write event state).

	Regarding claim 11, Young teaches: 
11. The apparatus of claim 1, wherein the first instruction queue and the second instruction queue comprise in-order queues (page 72 section 7.3.1 the instruction queues initiates instructions in the order they were sent to the instruction queue, i.e. the instruction queues comprise in-order queues), the first instruction queue to store memory instructions and the second instruction queue to store arithmetic instructions (page 71 paragraph 1, page 72 section 7.3.1, and page 84: each functional unit has an instruction queue, a memory functional unit has a first instruction queue to store memory instructions and a functional unit arithmetic functions has an instruction queue to store arithmetic instructions).

	Regarding claim 12, Young teaches:
12. A machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
receiving a first instruction for allocation into a first instruction queue of a processor, the first instruction identifying a first register as a first source operand and identifying a second register as a destination operand (page 70 last paragraph – page 71 and page 72 section 7.3.1: a first instruction has source and destination register operands and is received into a first instruction queue of a functional unit); 
enqueuing, into a first program order queue associated with the first register, a read event state that indicates that the first instruction is to read the first register and is allocated into the first instruction queue (page 77-paragraph 2 –page 78: a RCQ, i.e. a first program order queue, is associated with a first queue register and enqueues a tag for a functional unit, i.e. a read event state, that indicates the instruction in the instruction queue for the functional unit is to read the associated register); 
enqueuing into a second program order queue associated with the second register, a write event state that indicates that the first instruction is to write the second register and is allocated into the first instruction queue (page 77-paragraph 2 –page 78: a WCQ, i.e. a second program order queue, is associated with a second queue register and enqueues a tag for a functional unit, i.e. a write event state, that indicates the instruction in the instruction queue for the functional unit is to write the associated register); and 
controlling dispatch of the first instruction from the first instruction queue to at least one execution circuit based on contents of at least one entry of the first program order queue and at least one entry of the second program order queue (page 72 section 7.3.1 and page 77-paragraph 2 –page 78: the second level issue logic/dispatcher dispatches instructions from the first or second instruction queue based information stored in the control-queues).

	Regarding claim 13, Young teaches:
13. The machine-readable medium of claim 12, wherein the method further comprises: 
selecting the first instruction for dispatch to at least one execution circuit (page 77-paragraph 2 –page 78: an instruction is selected for dispatch to its functional unit by the second level issue logic); 
determining whether a top entry of the first program order queue has the read event state that indicates that the first instruction is to read the first register and is allocated into the first instruction queue (page 77-paragraph 2 –page 78: the second level issue logic determines if the head of the RCQ for the register has the tag for the functional unit that indicates the instruction in the instruction queue for the functional unit is to read the first register); and 
responsive, at least in part to determining that the top entry of the first program order queue has the read event state that indicates that the first instruction is to read the first register and is allocated into the first instruction queue, dispatching the first instruction to the at least one execution circuit (page 77-paragraph 2 –page 78: the RCQ head having the functional unit tag that indicates the instruction is to read the associated register and is allocated in the associated instruction queue will meet an issue condition and allow the instruction to be dispatched to the functional unit).

	Regarding claim 14, Young teaches:
14. The machine-readable medium of claim 13, wherein the method further comprises: 
responsive to dispatching the first instruction to the at least one execution circuit, dequeuing the top entry of the first program order queue (page 77-paragraph 2 –page 78: the control flag in the RCQ is removed, i.e. the top/head entry is dequeued, after the instruction is issued); and 
responsive to completion of the first instruction in the at least one execution circuit, dequeuing the top entry of the second program order queue (page 77-paragraph 2 –page 78: the write flag is removed from the WCQ, i.e. the top/head entry is dequeued, when the last write operation has been issued, i.e. when the instruction has completed issue the last write operation).

	Regarding claim 15, Young teaches: 
15. The machine-readable medium of claim 13, wherein the method further comprises responsive to determining that the top entry of the first program order queue does not have the read event state that indicates that the first instruction is to read the first register and is allocated into the first instruction queue, stalling the first instruction in the first instruction queue (page 77-paragraph 2 –page 78: the instruction queues only dispatch instructions to the functional units when the heads of the control-queues match the functional units, thus the instruction queues are stalled when the head of the RCW for the source register does not match the functional unit or when the head of the WCQ for the functional unit does not match the destination register).

	Regarding claim 16, Young teaches: 
16. The machine-readable medium of claim 13, wherein the method further comprises: 
determining whether a top entry of the second program order queue has the write event state that that indicates that the first instruction is to write the second register and is allocated into the first instruction queue page 77-paragraph 2 –page 78: the second level issue logic/dispatcher checks the head/top of the control-queues to determine which functional unit meets the issue conditions, i.e. an instruction is dispatched to a functional unit when a top entry of the RCW for its source register, i.e. a first portion of the program order queue, indicates the functional unit, i.e. a read event state, and when a top entry of the WCQ for its destination register, i.e. a second portion of the program order queue, indicates the functional unit, i.e. the write event state; and 
further responsive to determining that the top entry of the second program order queue has the write event state that indicates that the first instruction is to write the second register and is allocated into the first instruction queue, dispatching the first instruction to the at least one execution circuit page 77-paragraph 2 –page 78: the second level issue logic/dispatcher checks the head/top of the control-queues to determine which functional unit meets the issue conditions, i.e. an instruction is dispatched to a functional unit when a top entry of the RCW for its source register, i.e. a first portion of the program order queue, indicates the functional unit, i.e. a read event state, and when a top entry of the WCQ for its destination register, i.e. a second portion of the program order queue, indicates the functional unit, i.e. the write event state.

	Regarding claim 17, Young teaches:
17. A system comprising: 
a processor (page 71 processor of Figure 7.1) comprising: 
one or more execution circuits to execute instructions (Page 71 functional units of Figure 7.1); 
a plurality of registers (page 74 section 7.3.2-page 75: queue registers are a plurality of registers);
 a first instruction queue to store memory instructions to be dispatched to the one or more execution circuits (page 72 section 7.3.1: each functional unit has an associated instruction queue that stores instructions to be dispatched to the functional unit, the instruction queue for a first functional unit is a first instruction queue, see also Figure 7.1 multiple functional units and instruction queues; page 70 last paragraph-page 71: the instructions may include memory instructions); 
a second instruction queue to store arithmetic instructions to be dispatched to the one or more execution circuits (page 72 section 7.3.1: each functional unit has an associated instruction queue that stores instructions to be dispatched to the functional unit, the instruction queue for a second functional unit is a second instruction queue, see also Figure 7.1 multiple functional units and instruction queues; page 84: the functional units may execute arithmetic instructions); 
a plurality of program order queues each associated with one of the plurality of registers to be involved in execution of the memory instructions and the arithmetic instructions (page 77 paragraph 2- page 78: each queue register is associated with a read-control-queue RCQ, write-control-queue WCQ, and data-availability-queue DAQ, these three control-queues form a portion of a program order queue comprised of all the control queues since they are used to manage program order in the execution of instructions from each of the instruction queues, i.e. involved in execution of the first and second instructions), wherein a first program order queue associated with a first register comprises a plurality of entries each to store a state of an instruction that accesses the first register (page 77 paragraph 2- page 78: the control-queues associated with a first register include entries of the RCW and WCQ that store state of an instruction accessing that register), and a second program order queue associated with a second register comprises a plurality of entries each to store a state of an instruction that accesses the second register (page 77 paragraph 2- page 78: the control-queues associated with a second register include entries of the RCW and WCQ that store state of an instruction accessing that register), the state comprising an encoding of a use of the register by the instruction and a source instruction queue for the instruction (page 77-paragraph 2–page 78: the read and write control queues encode a respective read and write use of the associated register and further includes a tag of the corresponding functional unit, which is an encoding of the source instruction queue for the instruction since each functional unit has an associated issue unit), the source instruction queue being one of the first and second instruction queues (page 77-paragraph 2–page 78: the control queues also encode the instruction queue of the corresponding functional unit, i.e. the first or second instruction queues, by encoding the tag of that functional unit that is associated with the instruction queue); and 
a dispatcher to dispatch an arithmetic instruction from the second instruction queue to the one or more execution circuits for execution based at least in part on information stored in the first program order queue and the second program order queue, wherein the arithmetic instruction is to access the first register and the second register (page 72 section 7.3.1 and page 77-paragraph 2 –page 78: the second level issue logic/dispatcher dispatches instructions from the first or second instruction queue based information stored in the control-queues; page 84 an arithmetic instruction for a functional unit reads a source register and writes a destination register); and 
a system memory coupled to the processor (page 71: the memory interface indicates a system memory coupled to the processor).

	Regarding claim 18, Young teaches:
18. The system of claim 17, wherein the state of the instruction comprises an encoding to identify use of the associated register by the instruction and a source instruction queue of the instruction (page 77-paragraph 2–page 78: the read and write control queues encode a respective read and write use of the associated register and further includes a tag of the corresponding functional unit, which is an encoding of the source instruction queue for the instruction since each functional unit has an associated issue unit).

	Regarding claim 19, Young teaches:
19. The system of claim 18, wherein the use of the register comprises a read/write usage (page 77-paragraph 2–page 78: the read and write control queues encode a respective read and write use of the associated register and further includes a tag of the corresponding functional unit, which is an encoding of the source instruction queue for the instruction since each functional unit has an associated issue unit).
	
	Regarding claim 20, Young teaches:
20. The system of claim 19, wherein the dispatcher is to dispatch the arithmetic instruction from the second instruction queue to the one or more execution circuits when a top entry of the first program order queue includes a read event state to indicate that the arithmetic instruction is to read the first register and a top entry of the second program order queue includes a write event state to indicate that the arithmetic instruction is to write the second register, the first register comprising a source operand of the arithmetic instruction and the second register comprising a destination operand of the arithmetic instruction (page 77-paragraph 2 –page 78: the second level issue logic/dispatcher checks the head/top of the control-queues to determine which functional unit meets the issue conditions, i.e. an instruction is dispatched to a functional unit when a top entry of the RCW for its source register, i.e. a first portion of the program order queue, indicates the functional unit, i.e. a read event state, and when a top entry of the WCQ for its destination register, i.e. a second portion of the program order queue, indicates the functional unit, i.e. the write event state; page 69 and page 84: for arithmetic instructions comprising a source and destination register operand, the RCQ will indicate the source register to be read and the WCQ will indicate the destination register to be written).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EVALUATION OF A DECOUPLED COMPUTER ARCHITECTURE AND THE DESIGN OF A VECTOR EXTENSION, 1985 (hereinafter, Young) in view of Cervini US 7,904,905.
	Regarding claim 10, Young teaches: 
10. The apparatus of claim 1, 
	Young does not teach:
wherein the apparatus comprises a single program multiple data processor including a plurality of execution lanes each including the one or more execution circuits, wherein each of the plurality of lanes is to execute instructions dispatched by the dispatcher.
	However, Cervini teaches:
a single program multiple data processor including a plurality of execution lanes each including the one or more execution circuits, wherein each of the plurality of lanes is to execute instructions dispatched by the dispatcher (col 1 lines 57-59 and col 7 lines 19-37: the SIMD processor is a SPMD processor; col 10 lines 63-67: the SIMD machine includes an array of processing elements, i.e. a plurality of execution lanes each includes one or more execution units, when each processing element/lane executes instructions dispatched to it)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Young to be a SPMD processor as taught by Cervini. One of ordinary skill in the art would have been motivated to make this modification to efficiently execute SPMD programs (Cervini col 7 lines 19-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
	
/William B Partridge/Primary Examiner, Art Unit 2183